Citation Nr: 0201882	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  94-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot.  


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949 and from November 1949 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1993 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision of January 21, 2000, the Board 
granted an effective date of February 18, 1988, for 
assignment of a total disability evaluation.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a joint 
motion by the Secretary of Veterans Affairs and the veteran-
appellant, vacated that part of the Board's decision which 
denied entitlement to an effective date prior to February 18, 
1988, for a grant of a total disability evaluation and 
remanded the matter to the Board for consideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
to the veteran's case. 


FINDINGS OF FACT

1. In unappealed decisions dated February 1987, and March and 
May 1987, the Board and the RO, respectively, denied 
entitlement to service connection for a right leg 
disability, including the right knee, right ankle, and 
amputation of the right lower extremity.

2. The veteran reopened his claim for service connection for 
a right leg disability on February 18, 1988.

3. In unappealed decisions dated in December 1984, May 1989, 
and January 1990, the RO denied claims of entitlement to a 
total disability evaluation.

4.  The veteran reopened his claim for a total disability 
evaluation on June 11, 1990.
 
CONCLUSION OF LAW

Entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.160(e), 3.400(r) 
(2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish an earlier effective date for a grant of a total 
disability evaluation.  In addition, on June 13, 2001, the 
Board notified the veteran's representative that she might, 
within 90 days, submit additional evidence and/or argument in 
support of the appeal.  In October 2001, the veteran's 
representative submitted additional argument in support of 
the appeal.  She did not submit any additional evidence or 
request VA's assistance in obtaining any additional evidence.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(2001).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (2001).

In unappealed decisions dated in December 1984, May 1989, and 
January 1990, the RO denied claims for entitlement to a total 
disability evaluation.  The veteran filed a claim to reopen 
entitlement to a total disability evaluation on June 11, 
1990.  In unappealed decisions dated February 1987, and March 
and May 1987, the Board and the RO respectively denied 
service connection for a right leg disability, including the 
right knee, right ankle, and amputation of the right lower 
extremity.  The veteran filed a claim to reopen service 
connection for a right leg disability on February 18, 1988.  
In August 1990, the RO granted the veteran's claim for a 
total evaluation effective from March 6, 1989.  In December 
1992, the RO granted service connection for a right lower 
extremity amputation and assigned a 100 percent evaluation 
effective from January 18, 1991.  In December 1993, the RO 
granted a total schedular evaluation for right below-the-knee 
amputation with loss of use of the left foot effective from 
November 24, 1988.

As noted above, in the decision of January 21, 2000, the 
Board noted that, under applicable law, the effective date of 
the benefit in question, entitlement to a total evaluation, 
must be the later of the date entitlement arose or the date 
of receipt of the claim for that benefit.  The Board also 
noted that the veteran had contended that disabilities of his 
right knee and ankle and a resulting right lower extremity 
amputation were completely disabling prior to February 18, 
1988, the date on which he filed a reopened claim for service 
connection for a right leg disability.  Because, however, the 
claims which the veteran had made prior to February 18, 1988, 
concerning disability of his right leg had been the subject 
of final disallowances, the Board concluded that the earliest 
possible effective date for the grant of a total disability 
evaluation was February 18, 1988.

In the argument submitted in October 2001, the veteran's 
representative did not disagree with the findings of fact 
concerning the claims made by the veteran set forth above or 
the adjudicatory actions previously taken by the RO and the 
Board.  In support of the current appeal for an earlier 
effective date for a total evaluation, the representative 
made arguments which related to events in 1984 and 1985.

First, the representative argued that a letter received by 
the RO from the veteran in March 1985 constituted a notice of 
disagreement with the denial of entitlement to a total 
evaluation in a rating decision of December 1984.  With 
reference to that argument, the Board will set forth the 
definition of a notice of disagreement and the pertinent 
evidence in 1985.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001). 

The rating decision in December 1984 denied claims for: 
increased evaluations for service connected disabilities; 
service connection for a right knee disability; a temporary 
total evaluation for convalescence from left ear surgery 
under the provisions of 38 C.F.R. § 4.30; and a total 
evaluation.  At that time, the veteran's service connected 
disabilities were: enucleation of the left eye; retraction of 
all toes of the right foot; postoperative scars of the right 
tibia; otitis media in the left ear; and hearing loss in the 
left ear.  In January 1985, the veteran's representative 
filed a notice of disagreement on 2 issues: entitlement to a 
compensable evaluation for hearing loss in the left ear; and 
entitlement to a temporary total evaluation for convalescence 
under 38 C.F.R. § 4.30.  Neither the veteran nor his 
representative filed a notice of disagreement with the denial 
of entitlement to a total disability evaluation.  In January 
1985, the RO furnished the veteran and his representative a 
statement of the case on 2 issues: entitlement to a 
compensable evaluation for hearing loss in the left ear; and 
entitlement to benefits under 38 C.F.R. § 4.30.

In March 1985, the RO received a letter from the veteran's 
representative in which he said, "I am herewith submitting 
VA form 1-9
Statement by [the veteran]
ENT Clinic report of 2/22/85 
Progress notes
VA Medical Center report of August 27, 1984, through August 
29, 1984
VA Medical Center report of October 25, 1984, through 
November 9, 1984
submitted in behalf of the above named veteran as his 
substantive appeal as he is responding to your Statement of 
the Case dated January 25, 1985."

In the attached statement, the veteran said, with reference 
to his right lower extremity, "I had to see another [VA] Dr.  
He said I didn't need a support but positively needed arch 
supports so he had them set me up with arch supports which I 
came to find out that it didn't do any good and I didn't need 
arch supports.  I was still having problems, so I went to a 
different Dr. that was not connected with the VA.  He told me 
to try high boots and keep the tied tight and see how that 
worked.  For a while it worked but fairly good until about 2 
years ago.  I had to quit my occupation and tried to find 
something that I could do at least to get along until I could 
retire but now I can't even do that because of my knee has 
gone out and according to Dr. Friedland at the VA in Mpls. 
that my ankle going out has a lot to do with my knee.  I now 
have a ankle support and have to have operation on my knee.  
I get admitted in the hospital on March 12.  I have been out 
of work for 11 months and if you think this doesn't bother me 
it does.  I can't even get the VA to help me get a job or 
give me a hand in any way.  I am the one that has to go out 
and get proof from the Drs. that my letter is true and it is 
a lot harder for a patient to get information than the VA.  
Here are a few Drs. Statements but there are more out there.  
I hope that none of you have to go thru anything like I have 
from the VA."

The Board notes that, at the time of the veteran's March 1985 
statement, he was not service connected for a right knee 
disability and he had not yet undergone a right lower 
extremity amputation.  His statement expressed his concern 
that his multiple disabilities of the right lower extremity 
were impairing his ability to earn a living.  However, in his 
statement, he did not contend that the disabilities for which 
service connection was in effect in December 1984 were the 
disabilities preventing him from working.  His statement of 
March 1985 may thus not be reasonably construed as expressing 
disagreement with the determination by the RO in December 
1984 that his service connected disabilities did not render 
him unemployable, especially in view of the fact that the 
veteran's representative forwarded the veteran's statement to 
the RO, along with other documents, "as his substantive 
appeal" on the issues of entitlement to an increased rating 
for left ear hearing loss and benefits under 38 C.F.R. § 4.30 
and not as a notice of disagreement with the denial of 
entitlement to a total disability evaluation.  The Board, 
therefore, finds that the denial in December 1984 of 
entitlement to a total disability evaluation was final and, 
therefore, the date of claim for a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU) (a benefit which was granted in 
August 1990) was not prior to December 1984 and was not 
earlier than February 18, 1988.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.160(e), 3.400(r).

The veteran's representative also argues that the rating 
decision in December 1984, which denied entitlement to TDIU, 
did not become final because the RO did not fulfill a duty to 
assist the veteran in the development of his claim by 
attempting to obtain the records of medical treatment of his 
right lower extremity to which he referred in his statement 
of March 1985.  However, the evidence in question related to 
the veteran's claims for service connection for a right knee 
and right leg disability and pertinent medical treatment 
records related to his right lower extremity were of record 
at the time of the Board's decision of February 1987.  That 
Board decision denied entitlement to service connection for a 
right knee disability and sympathetic dystrophy of the right 
leg and, also, denied entitlement to compensation for 
additional right ankle disability as a result of VA treatment 
under the provisions of 38 U.S.C.A. § 1151. 

The veteran's representative argues that, under the holding 
of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the rating 
decision of December 1984, which denied entitlement to TDIU, 
did not become final because of a failure by VA to assist the 
veteran in the development of his claim for TDIU.  The Board 
finds that the representative's reliance on Hayre is 
misplaced.  In Hayre, a veteran filed a claim of entitlement 
to service connection for an acquired psychiatric disorder 
and the RO made one request to the National Personnel Records 
Center for his service medical records; in the notification 
to the veteran that his claim was being denied, the RO did 
not state that there had been a failure to obtain the service 
medical records.  In Hayre, the United States Court of Appeal 
for the Federal Circuit stated, "We therefore hold that where 
there is a breach of the duty to assist in which the VA 
failed to obtain pertinent SMRs specifically requested by the 
claimant and failed to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal."  Hayre, 188 F.3d at 1334.  In the 
instant case, records of VA and private treatment of the 
veteran's right lower extremity were obtained in connection 
with his claims for service connection for a right knee 
disability and sympathetic dystrophy of the right leg.  In 
his statement of March 1985, the veteran did not identify any 
medical records which might tend to show that disabilities 
for which service connection was in effect at that time 
rendered him unable to work.  There was thus no breach of the 
duty to assist the veteran in the development of either his 
claim for TDIU, denied by the rating decision of December 
1984, or his claim for service connection for a right knee 
disability and sympathetic dystrophy of the right leg, denied 
by the Board's decision of February 1987.  The Board 
concludes that the denial of entitlement to TDIU by the 
rating decision of December 1984 was in fact and in law a 
final decision.  38 U.S.C.A. § 7105 (West 1991).

The Board finds that, under the applicable statute and 
regulations, the proper effective date for the grant of a 
total schedular evaluation for right below-the-knee 
amputation with loss of use of the left foot was February 18, 
1988, and not earlier.  Entitlement to an earlier effective 
date is not established.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. § 3.160. 3.400.  As the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

Entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

